Citation Nr: 1222016	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected phlebitis, unilateral, left thigh residuals of shell fragment wound.

2.  Entitlement to a compensable evaluation for service-connected shell fragment wound scar on scalp. 

3.  Entitlement to service connection for memory loss due to a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to February 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO decision, which denied the aforementioned claims. 

As will be discussed below, the Veteran was previously scheduled for a Travel Board hearing before a Veterans Law Judge who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). The Veteran indicated prior to this hearing that he wished to be rescheduled for another time.  This request for a new hearing may reasonable be construed a motion for a new hearing.  As this motion has not been addressed, the Board, as explained in further detail below, has determined that sufficient argument to warrant scheduling a new hearing.  Thus, the motion for a new hearing is granted.  
	
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on his April 2009 VA Form 9 Appeal that he wished to have a hearing before a member of the Board at a local VA office.  Letters dated August 20, 2010, and September 9, 2010, notified the Veteran that he was scheduled for a Travel Board hearing on September 23, 2010.  On September 23, 2010, the Veterans Law Judge who was scheduled to preside at this hearing noted that the Veteran failed to appear for his scheduled hearing.  

However, the record also includes a statement received at the RO on September 3, 2010, the Veteran requested that this hearing be rescheduled, as his father had throat cancer and was not feeling well.  He requested that he be rescheduled for a hearing in 6 months.  This statement does not appear to have been associated with the claim folder at the time of his previously scheduled Board hearing.  

Pursuant to 38 C.F.R. § 20.704, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  A motion for a new hearing date following a failure to appear may be granted if good cause is shown.  Whether good cause for such failure to appear has been established will be determined by the Member of the Board of Veteran's Appeals who would have presided over the hearing.  38 C.F.R. § 20.704 (c).  In this case, however, the Veterans Law Judge who would have presided over the hearing is no longer employed by the Board in order to rule over this motion to reschedule the hearing and thus cannot rule on the motion.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Therefore, as the Veteran submitted a statement prior to the scheduled September 23, 2010, hearing requesting that this hearing be rescheduled due to illness in his family, the undersigned finds that good cause has been shown for his failure to report and the Veteran, in fact, attempted to reschedule this hearing prior the hearing date.  As such, these issues must be remanded in order to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.  
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



